Exhibit 10.1


FIRST AMENDMENT AGREEMENT
This FIRST AMENDMENT AGREEMENT (this “Amendment”) is made as of the 14th day of
March, 2019 among:
(a)    CORE MOLDING TECHNOLOGIES, INC., a Delaware corporation (the “US
Borrower”);


(b)    HORIZON PLASTICS INTERNATIONAL INC., a corporation incorporated under the
laws of British Columbia, Canada (the “Canadian Borrower” and, together with the
US Borrower, collectively, the “Borrowers” and, individually, each a
“Borrower”);


(c)    the Lenders, as defined in the Credit Agreement, as hereinafter defined;
and


(d)    KEYBANK NATIONAL ASSOCIATION, a national banking association, as the
administrative agent for the Lenders under the Credit Agreement (the
“Administrative Agent”).


WHEREAS, the Borrowers, the Administrative Agent and the Lenders are parties to
that certain Amended and Restated Credit Agreement, dated as of January 16, 2018
(as the same may from time to time be amended, restated or otherwise modified,
the “Credit Agreement”);


WHEREAS, the Borrowers, the Administrative Agent and the Lenders desire to amend
the Credit Agreement to modify certain provisions thereof and add certain
provisions thereto;


WHEREAS, each capitalized term used herein and defined in the Credit Agreement,
but not otherwise defined herein, shall have the meaning given such term in the
Credit Agreement; and


WHEREAS, unless otherwise specifically provided herein, the provisions of the
Credit Agreement revised herein are amended effective as of the date of this
Amendment;


NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Borrowers, the Administrative Agent and the
Lenders agree as follows:


1.    Amendment to Definitions in the Credit Agreement. Section 1.1 of the
Credit Agreement is hereby amended to delete the definitions of “Applicable
Commitment Fee Rate”, “Applicable Margin”, “Consolidated EBITDA”, “Consolidated
Unfunded Capital Expenditures” and “Fixed Charge Coverage Ratio” therefrom and
to insert in place thereof, respectively, the following:






--------------------------------------------------------------------------------




“Applicable Commitment Fee Rate” means:


(a)    for the period from the First Amendment Effective Date through May 31,
2019, twenty-five (25.00) basis points; and


(b)    commencing with the Consolidated financial statements of the US Borrower
for the fiscal quarter ending March 31, 2019, the number of basis points set
forth in the following matrix, based upon the result of the computation of the
Leverage Ratio as set forth in the Compliance Certificate for such fiscal period
and, thereafter, as set forth in each successive Compliance Certificate, as
provided below:


Leverage Ratio
Applicable Commitment Fee Rate
Greater than or equal to 4.75 to 1.00
32.50 basis points
Greater than or equal to 4.25 to 1.00 but less than 4.75 to 1.00
30.00 basis points
Greater than or equal to 3.75 to 1.00 but less than 4.25 to 1.00
27.50 basis points
Greater than or equal to 3.25 to 1.00 but less than 3.75 to 1.00
25.00 basis points
Greater than or equal to 2.75 to 1.00 but less than 3.25 to 1.00
22.50 basis points
Greater than or equal 1.75 to 1.00 but less than 2.75 to 1.00
20.00 basis points
Less than 1.75 to 1.00
17.50 basis points



The first date on which the Applicable Commitment Fee Rate is subject to change
is June 1, 2019. After June 1, 2019, changes to the Applicable Commitment Fee
Rate shall be effective on the first day of each calendar month following the
date upon which the Administrative Agent should have received, pursuant to
Section 5.3(c) hereof, the Compliance Certificate (provided that, if the
internal financial statements for the last fiscal quarter of the fiscal year of
the US Borrower, as required by Section 5.3(a) hereof, are not consistent with
the audited financial statements required by Section 5.3(b) hereof, the
Applicable Commitment Fee Rate shall be retroactively adjusted upon receipt of
the audited statements). The above pricing matrix does not modify or waive, in
any respect, the requirements of Section 5.7 hereof, the rights of the
Administrative Agent and the Lenders to charge the Default Rate, or the rights
and remedies of the Administrative Agent and the Lenders pursuant to Articles
VII and VIII hereof. Notwithstanding anything herein to the contrary, (i) during
any period when the Borrowers shall have failed to timely deliver the
Consolidated financial statements pursuant to Section 5.3(a) or (b) hereof, or
the Compliance Certificate pursuant to Section 5.3(c) hereof, until such time as
the appropriate Consolidated financial statements and Compliance Certificate are
delivered, the Applicable Commitment Fee Rate shall, at the election of the
Administrative Agent (which may be retroactively effective), be the highest rate
per annum indicated in the above pricing grid


2



--------------------------------------------------------------------------------




regardless of the Leverage Ratio at such time, and (ii) in the event that any
financial information or certification provided to the Administrative Agent in
the Compliance Certificate is shown to be inaccurate (regardless of whether this
Agreement or the Commitment is in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Commitment Fee Rate for any period (an “Applicable Commitment Fee
Period”) than the Applicable Commitment Fee Rate applied for such Applicable
Commitment Fee Period, then (A) the US Borrower shall promptly deliver to the
Administrative Agent a corrected Compliance Certificate for such Applicable
Commitment Fee Period, (B) the Applicable Commitment Fee Rate shall be
determined based on such corrected Compliance Certificate, and (C) the US
Borrower shall promptly pay to the Administrative Agent, for the benefit of the
Lenders, the accrued additional fees owing as a result of such increased
Applicable Commitment Fee Rate for such Applicable Commitment Fee Period.


“Applicable Margin” means:


(a)    for the period from the First Amendment Effective Date through May 31,
2019, (i) two hundred seventy-five (275.00) basis points for Eurodollar Loans
and Daily LIBOR Loans, and (ii) one hundred seventy-five (175.00) basis points
for Base Rate Loans; and


(b)    commencing with the Consolidated financial statements of the US Borrower
for the fiscal quarter ending March 31, 2019, the number of basis points
(depending upon whether Loans are Daily LIBOR Loans, Eurodollar Loans or Base
Rate Loans) set forth in the following matrix, based upon the result of the
computation of the Leverage Ratio as set forth in the Compliance Certificate for
such fiscal period and, thereafter, as set forth in each successive Compliance
Certificate, as provided below:


Leverage Ratio
Applicable Basis Points for Eurodollar Loans and Daily LIBOR Loans
Applicable Basis Points for Base Rate Loans
Greater than or equal to 4.75 to 1.00
400
300
Greater than or equal to 4.25 to 1.00 but less than 4.75 to 1.00
350
250
Greater than or equal to 3.75 to 1.00 but less than 4.25 to 1.00
300
200
Greater than or equal to 3.25 to 1.00 but less than 3.75 to 1.00
275
175
Greater than or equal to 2.75 to 1.00 but less than 3.25 to 1.00
225
125
Greater than or equal 1.75 to 1.00 but less than 2.75 to 1.00
200
100
Less than 1.75 to 1.00
175
75





3



--------------------------------------------------------------------------------




The first date on which the Applicable Margin is subject to change is June 1,
2019. After June 1, 2019, changes to the Applicable Margin shall be effective on
the first day of each calendar month following the date upon which the
Administrative Agent should have received, pursuant to Section 5.3(c) hereof,
the Compliance Certificate (provided that, if the internal financial statements
for the last fiscal quarter of the fiscal year of the US Borrower, as required
by Section 5.3(a) hereof, are not consistent with the audited financial
statements required by Section 5.3(b) hereof, the Applicable Margin shall be
retroactively adjusted upon receipt of the audited statements). The above
pricing matrix does not modify or waive, in any respect, the requirements of
Section 5.7 hereof, the rights of the Administrative Agent and the Lenders to
charge the Default Rate, or the rights and remedies of the Administrative Agent
and the Lenders pursuant to Articles VII and VIII hereof. Notwithstanding
anything herein to the contrary, (i) during any period when the Borrowers shall
have failed to timely deliver the Consolidated financial statements pursuant to
Section 5.3(a) or (b) hereof, or the Compliance Certificate pursuant to Section
5.3(c) hereof, until such time as the appropriate Consolidated financial
statements and Compliance Certificate are delivered, the Applicable Margin
shall, at the election of the Administrative Agent (which may be retroactively
effective), be the highest rate per annum indicated in the above pricing grid
for Loans of that type, regardless of the Leverage Ratio at such time, and
(ii) in the event that any financial information or certification provided to
the Administrative Agent in the Compliance Certificate is shown to be inaccurate
(regardless of whether this Agreement or the Commitment is in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin for any period (an “Applicable
Margin Period”) than the Applicable Margin applied for such Applicable Margin
Period, then (A) the Borrowers shall promptly deliver to the Administrative
Agent a corrected Compliance Certificate for such Applicable Margin Period,
(B) the Applicable Margin shall be determined based on such corrected Compliance
Certificate, and (C) the Borrowers, as applicable, shall promptly pay to the
Administrative Agent, for the benefit of the Lenders, the accrued additional
interest owing as a result of such increased Applicable Margin for such
Applicable Margin Period.


“Consolidated EBITDA” means, for any period, as determined on a Consolidated
basis, (a) Consolidated Net Earnings for such period plus, without duplication,
the aggregate amounts deducted in determining such Consolidated Net Earnings in
respect of (i) Consolidated Interest Expense, (ii) Consolidated Income Tax
Expense, (iii) Consolidated Depreciation and Amortization Charges,
(iv) reasonable non-recurring non-cash losses not incurred in the ordinary
course of business, (v) non-cash compensation expenses recognized under
Statement of Financial Accounting Standards 123R in connection with the US
Borrower’s equity incentive stock option plan and restricted stock grants,
(vi) non-cash post-retirement expenses minus retirement benefits paid in cash,
(vii) fees incurred in relation to the Horizon Plastics Acquisition and expenses
incurred in connection with executive severance, recruiting and consulting
packages, in an aggregate amount not to exceed Three Million Five Hundred
Thousand Dollars ($3,500,000), (viii) expenses incurred in connection with the
hiring and payment of temporary labor force, in an aggregate amount not to
exceed of One Million Six


4



--------------------------------------------------------------------------------




Hundred Thousand Dollars ($1,600,000), (ix) expenses incurred in connection with
third-party quality checks and due diligence, in an aggregate amount not to
exceed One Million Eight Hundred Thousand Dollars ($1,800,000), and (x)
non-recurring expenses incurred during the period from January 1, 2019 through
June 1, 2019 in connection with Mexican union bonus payments, in an aggregate
amount not to exceed One Million Four Hundred Thousand Dollars ($1,400,000);
minus, (b) to the extent included in Consolidated Net Earnings for such period,
non-recurring gains not incurred in the ordinary course of business; provided
that, for any period ending within one year after the Closing Date, Consolidated
EBITDA shall be recalculated to include the EBITDA of Horizon Plastics and its
Subsidiaries on a consolidated basis in accordance with GAAP (with appropriate
pro-forma adjustments, reasonably acceptable to the Administrative Agent, due to
discontinued operations) calculated after giving pro forma effect to the Horizon
Plastics Acquisition as if the Horizon Plastics Acquisition had been completed
on the first day of the relevant measuring period.


“Consolidated Unfunded Capital Expenditures” means, for any period, Consolidated
Capital Expenditures that are not directly financed by the Companies with
(a) long-term Indebtedness (other than Revolving Loans), or (b) Capitalized
Lease Obligations; provided that an aggregate amount not to exceed Five Million
Dollars ($5,000,000) during the Commitment Period of Consolidated Capital
Expenditures, which are growth capital expenditures and are funded with
Revolving Loans, shall not be deemed to be Consolidated Unfunded Capital
Expenditures to the extent designated by the US Borrower.
  
“Fixed Charge Coverage Ratio” means, as determined for the most recently
completed four fiscal quarters of the US Borrower, on a Consolidated basis, the
ratio of (a) Consolidated EBITDA, minus the total of (i) Consolidated Unfunded
Capital Expenditures, (ii) Capital Distributions and other Restricted Payments
made in an aggregate amount in excess of Two Million Five Hundred Thousand
Dollars ($2,500,000), and (iii) Consolidated Income Tax Expense paid in cash; to
(b) Consolidated Fixed Charges; provided that (A) for any period ending within
one year after the Closing Date, the amount of Consolidated Unfunded Capital
Expenditures set forth in subpart (a)(i) above and the amount of Consolidated
Income Tax Expense set forth in subpart (a)(ii) above shall be recalculated to
include, respectively, the unfunded capital expenditures or income tax expense
of Horizon Plastics and its Subsidiaries on a consolidated basis in accordance
with GAAP calculated after giving pro forma effect to the Horizon Plastics
Acquisition as if the Horizon Plastics Acquisition had been completed on the
first day of the relevant measuring period (in each case to the extent included
in the calculation of Consolidated EBITDA for such period), and (B) for the
periods of four fiscal quarters ending March 31, 2019, June 30, 2019 and
September 30, 2019, subpart (a) hereof shall be recalculated without the
deduction of Consolidated Unfunded Capital Expenditures from Consolidated EBITDA
pursuant to subpart (a)(i) above for purposes of determining compliance with the
Fixed Charge Coverage Ratio.


2.    Additions to Definition in the Credit Agreement. Section 1.1 of the Credit
Agreement is hereby amended to add the following new definitions thereto:


5



--------------------------------------------------------------------------------






“Availability Block” means Seven Million Five Hundred Thousand Dollars
($7,500,000), as such amount may be decreased or otherwise modified pursuant to
Section 11.3(b)(i)(G).
    
“Cash Equivalent” means cash equivalent as determined in accordance with GAAP.


“First Amendment Effective Date” means March 14, 2019.


“US Revolving Loan Maximum Amount” means the sum of (a) Forty Million Dollars
($40,000,000), as such amount may be decreased pursuant to Section 2.11(a)
hereof, minus (b) the Availability Block.


3.    Amendment to Revolving Credit Commitment Provisions. Section 2.2A of the
Credit Agreement is hereby amended to delete subsection (a) therefrom and to
insert in place thereof the following:


(a)    US Revolving Loans. Subject to the terms and conditions of this
Agreement, during the Commitment Period, the Revolving Lenders shall make a US
Revolving Loan or US Revolving Loans to the US Borrower in such amount or
amounts as the Administrative Borrower, through an Authorized Officer, may from
time to time request, but not exceeding in aggregate principal amount at any
time outstanding hereunder, the lesser of (i) the US Revolving Loan Maximum
Amount, or (ii) the Revolving Credit Commitment, when such US Revolving Loans
are combined with the US Letter of Credit Exposure, the US Swing Line Exposure
and the Canadian Revolving Credit Exposure. The US Borrower shall have the
option, subject to the terms and conditions set forth herein, to borrow US
Revolving Loans, maturing on the last day of the Commitment Period, by means of
any combination of Base Rate Loans, Daily LIBOR Loans or Eurodollar Loans.
Subject to the provisions of this Agreement, the US Borrower shall be entitled
under this Section 2.2A(a) to borrow US Revolving Loans, repay the same in whole
or in part and re-borrow US Revolving Loans hereunder at any time and from time
to time during the Commitment Period. The aggregate outstanding amount of all US
Revolving Loans shall be payable in full on the last day of the Commitment
Period.


4.    Amendment to Commitment and Other Fees Provisions. Section 2.10 of the
Credit Agreement is hereby amended to delete subsection (a) therefrom and to
insert in place thereof the following:


(a)    Commitment Fee. The US Borrower shall pay to the Administrative Agent,
for the ratable account of the Revolving Lenders, as a consideration for the
Revolving Credit Commitment, a commitment fee, for each day from the First
Amendment Effective Date through the last day of the Commitment Period, at a
rate per annum equal to:


(i)    the total of (A)(1) the US Revolving Loan Maximum Amount at the end of
such day, minus (2) the Revolving Credit Exposure (exclusive of the


6



--------------------------------------------------------------------------------




Swing Line Exposure) at the end of such day, multiplied by (B) the Applicable
Commitment Fee Rate in effect at the end of such day divided by three hundred
sixty (360); plus


(ii)    the total of (A) the Availability Block at the end of such day,
multiplied by (B) twenty‑two and one-half (22.50) basis points divided by three
hundred sixty (360).


The commitment fee shall be payable quarterly in arrears, commencing on March
29, 2019 and continuing on each Regularly Scheduled Payment Date thereafter, and
on the last day of the Commitment Period.


5.    Addition to Conditions to Each Credit Event Provisions. Section 4.1 of the
Credit Agreement is hereby amended to add the following new subsection (e) at
the end thereof:


(e)    the proceeds of any Loan shall be used only as permitted by Section 5.18
hereof.


6.    Addition to Financial Statements and Information Covenant Provisions.
Section 5.3 of the Credit Agreement is hereby amended to add the following new
subsection (i) at the end thereof:


(i)    Monthly Financials. The Borrowers shall deliver to the Administrative
Agent and the Lenders, within thirty (30) days after the end of each calendar
month, monthly internal unaudited balance sheets of the Companies as of the end
of such calendar month, and statements of income (loss) and a calculation of
Consolidated EBITDA for such month and fiscal year-to-date period and a
comparison to the same calendar month of the prior fiscal year and the prior
fiscal year-to-date period, all prepared on a Consolidated basis, in form and
detail satisfactory to the Administrative Agent and certified by a Financial
Officer.


7.    Amendment to Financial Covenant Provisions. Article V of the Credit
Agreement is hereby amended to delete Section 5.7 therefrom and to insert in
place thereof the following:


Section 5.7. Financial Covenants.


(a)    Leverage Ratio. The Borrowers shall not suffer or permit at any time the
Leverage Ratio to exceed 3.25 to 1.00 on December 31, 2019 and thereafter.


(b)    Fixed Charge Coverage Ratio. The Borrowers shall not suffer or permit at
any time the Fixed Charge Coverage Ratio to be less than (i) 1.25 to 1.00 on
March 31, 2019 through September 29, 2019, (ii) 1.50 to 1.00 on September 30,
2019 through December 30, 2019, (iii) 1.00 to 1.00 on December 31, 2019 through
March 30, 2020, (iv) 1.10 to 1.00 on March 31, 2020 through June 29, 2020, and
(v) 1.15 to 1.00 on June 30, 2020 and thereafter.




7



--------------------------------------------------------------------------------




(c)    Capital Expenditures. The Companies shall not (i) invest more than Seven
Million Five Hundred Thousand Dollars ($7,500,000) in Consolidated Capital
Expenditures during the period from January 1, 2019 through June 30, 2019, or
(ii) invest more than an aggregate amount of Twelve Million Five Hundred
Thousand Dollars ($12,500,000) in Consolidated Capital Expenditures during the
fiscal year of the US Borrower ending December 31, 2019.


8.    Amendment to Restricted Payments Provisions. Article V of the Credit
Agreement is hereby amended to delete Section 5.15 therefrom and to insert in
place thereof the following:


Section 5.15. Restricted PaymentsSection 5.15. Restricted Payments. No Company
shall make or commit itself to make any Restricted Payment at any time, except
that, on and after the date that the Borrowers shall have furnished to the
Administrative Agent the audited financial statements required by Section 5.3(b)
hereof for the fiscal year ended December 31, 2019 showing, to the satisfaction
of the Administrative Agent in its sole discretion, that the Borrowers were in
full compliance with the financial covenants set forth in Section 5.7 hereof for
such period, the US Borrower may make Capital Distributions, so long as no
Default or Event of Default shall then exist or, after giving pro forma effect
to such payment, thereafter shall begin to exist.


9.    Amendment to Use of Proceeds Provisions. Article V of the Credit Agreement
is hereby amended to delete Section 5.18 therefrom and to insert in place
thereof the following:


Section 5.18. Use of ProceedsSection 5.18. Use of Proceeds. The Borrowers’ use
of the proceeds of the Loans shall be for working capital and other general
corporate purposes of the Companies and for the refinancing of existing
Indebtedness and for Acquisitions permitted hereunder; provided that, the
Borrowers will not use the proceeds of any Loan to accumulate or maintain cash
or Cash Equivalents in Deposit Accounts or Securities Accounts outside of the
ordinary course of business (and in either case the Lenders may, in their
discretion, refuse to fund Loans for either such purpose). The Borrowers will
not, directly or indirectly, use the Letters of Credit or the proceeds of the
Loans, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other Person, (a) (i) to fund any
activities or business of or with any Person, or in any country or territory,
that, at the time of such funding, is, or whose government is, the subject of
Sanctions, or (ii) in any other manner that would result in a violation of
Sanctions by any Person (including any Person participating in the Loans,
whether as underwriter, advisor, investor, or otherwise); or (b) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of
Anti-Corruption Laws.


10.    Amendment to Amendments, Waivers and Consents Provisions. Section
11.3(b)(i) of the Credit Agreement is hereby amended to delete subpart (G)
therefrom and to inset in place thereof the following:




8



--------------------------------------------------------------------------------




(G) without the unanimous consent of the Lenders, amend (1) this Section 11.3 or
Section 2.2A(a), 8.5 or 8.8 hereof, or (2) the definition of US Revolving Loan
Maximum Amount or Availability Block, or


11.    Waiver of Specific Default. The Borrowers have notified the
Administrative Agent and the Lenders that, prior to giving effect to this
Amendment, Borrowers have failed to comply with the covenants set forth in
Section 5.7(a) (Leverage Ratio) and Section 5.7(b) (Fixed Charge Coverage Ratio)
of the Credit Agreement for the fiscal quarter of the US Borrower ended December
31, 2018 (the “Violations”). The Borrowers have requested that the
Administrative Agent and the Lenders waive the Defaults or Events of Default
that exist solely by virtue of the Violations. The Administrative Agent and the
Lenders hereby waive the aforesaid Defaults or Events of Default on the
conditions that, after giving effect to the terms of this Amendment, no Default
or Event of Default shall exist under the Credit Agreement or any other Loan
Document. This Amendment shall serve as evidence of such waiver. The Borrowers
agree with the Administrative Agent and the Lenders that (a) the waiver granted
herein applies only to the Violations that relate to the period set forth in
this Section 11 and to no other period, (b) except with respect to the limited
waiver granted herein specifically relating to the Violations, the
Administrative Agent and the Lenders shall not be under any obligation to
forbear from exercising any of their rights or remedies upon the occurrence of
any Default or Event of Default, and (c) the Administrative Agent and the
Lenders have not established any course of dealing with respect to such waiver
or otherwise that is inconsistent with the express terms of the Credit Agreement
and the other Loan Documents. The waiver requested by the Borrowers and granted
by the Administrative Agent and the Lenders hereunder relates solely to the
items specifically set forth in this Section 11. No further waiver has been
requested or granted.


12.    Closing Deliveries. Concurrently with the execution of this Amendment,
the Borrowers shall:


(a)    have delivered to the Administrative Agent a good standing certificate or
full force and effect certificate (or comparable document, if neither
certificate is available in the applicable jurisdiction), as the case may be,
for each Credit Party, issued on or about the First Amendment Effective Date by
the Secretary of State (or comparable Governmental Authority) in the state or
states (or other jurisdiction) where such Credit Party is incorporated or
formed;


(b)    cause each Guarantor of Payment to execute the attached Guarantor
Acknowledgment and Agreement;


(c)    pay an amendment fee to the Administrative Agent, for the pro rata
benefit of each Lender executing this Amendment, in an amount equal to
twenty-five (25.0) basis points multiplied by each such approving Lender’s
existing Commitment; and


(d)    pay all legal fees and expenses and other fees of the Administrative
Agent in connection with this Amendment and any other Loan Documents.




9



--------------------------------------------------------------------------------




13.    Representations and Warranties. The Borrowers hereby represent and
warrant to the Administrative Agent and the Lenders that (a) the Borrowers have
the legal power and authority to execute and deliver this Amendment; (b) the
officers executing this Amendment have been duly authorized to execute and
deliver the same and bind the Borrowers with respect to the provisions hereof;
(c) the execution and delivery hereof by the Borrowers and the performance and
observance by the Borrowers of the provisions hereof do not violate or conflict
with the Organizational Documents of the Borrowers or any law applicable to the
Borrowers or result in a breach of any provision of or constitute a default
under any other material agreement, instrument or document binding upon or
enforceable against the Borrowers; (d) except as waived herein, no Default or
Event of Default exists, nor will any occur immediately after the execution and
delivery of this Amendment or by the performance or observance of any provision
hereof; (e) after giving effect to this Amendment, each of the representations
and warranties contained in the Loan Documents is true and correct in all
material respects as of the date hereof as if made on the date hereof, except to
the extent that any such representation or warranty expressly states that it
relates to an earlier date (in which case such representation or warranty is
true and correct in all material respects as of such earlier date); (f) the
Borrowers are not aware of any claim or offset against, or defense or
counterclaim to, the Borrowers’ obligations or liabilities under the Credit
Agreement or any other Related Writing; and (g) this Amendment constitutes a
valid and binding obligation of the Borrowers in every respect, enforceable in
accordance with its terms enforceable against such Borrower in accordance with
their respective terms, except as enforceability thereof may be limited by
bankruptcy, insolvency or, moratorium and similar laws affecting the enforcement
of creditors’ rights generally and by equitable principles (regardless of
whether enforcement is sought in equity or at law).


14.    No Course of Dealing. The Borrowers acknowledge and agree that this
Amendment is not intended to, nor shall it, establish any course of dealing with
respect to the various provisions amended herein, or otherwise, among the
Borrowers, the Administrative Agent and the Lenders that is inconsistent with
the express terms of the Loan Documents.


15.    Waiver and Release. The Borrowers, by signing below, hereby waive and
release the Administrative Agent, and each of the Lenders, and their respective
directors, officers, employees, attorneys, affiliates and subsidiaries, from any
and all claims, offsets, defenses and counterclaims of which the Borrowers are
aware, such waiver and release being with full knowledge and understanding of
the circumstances and effect thereof and after having consulted legal counsel
with respect thereto.


16.    References to Credit Agreement and Ratification. Each reference to the
Credit Agreement that is made in the Credit Agreement or any other Related
Writing shall hereafter be construed as a reference to the Credit Agreement as
amended hereby. Except as otherwise specifically provided herein, all terms and
provisions of the Credit Agreement are confirmed and ratified and shall remain
in full force and effect and be unaffected hereby. This Amendment is a Loan
Document.


17.    Counterparts. This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile or other electronic signature,


10



--------------------------------------------------------------------------------




each of which, when so executed and delivered, shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.


18.    Headings. The headings, captions and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.


19.    Severability. Any provision of this Amendment that shall be prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.


20.    Governing Law. The rights and obligations of all parties hereto shall be
governed by the laws of the State of Ohio, without regard to principles of
conflicts of laws.


[Remainder of page intentionally left blank.]


4824-9383-4889.9










11



--------------------------------------------------------------------------------


Exhibit 10.1


JURY TRIAL WAIVER. THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE LENDERS, TO
THE EXTENT PERMITTED BY LAW, EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AMONG THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY
THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AMENDMENT OR ANY
NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.


IN WITNESS WHEREOF, the parties have executed and delivered this Amendment in
Columbus, Ohio as of the date first set forth above.




 
CORE MOLDING TECHNOLOGIES, INC.


By: /s/ John P. Zimmer
John P. Zimmer
Vice President, Secretary, Treasurer and Chief Financial Officer


 
HORIZON PLASTICS INTERNATIONAL INC.


By: /s/ John P. Zimmer
John P. Zimmer
Chief Financial Officer


 
KEYBANK NATIONAL ASSOCIATION
    as the Administrative Agent and as a Lender


By: /s/ Scott Klingbeil
Scott Klingbeil
Assistant Vice President



Signature Page to
First Amendment Agreement



--------------------------------------------------------------------------------

Exhibit 10.1


 
THE HUNTINGTON NATIONAL BANK
as a Lender


By: /s/ Ronald B. Wuerth
Ronald B. Wuerth
Vice President





Signature Page to
First Amendment Agreement



--------------------------------------------------------------------------------

Exhibit 10.1


 
THE TORONTO-DOMINION BANK
as a Lender


By: /s/ Scott Stewart
Scott Stewart
Director
         National Accounts
 
By: /s/ Kyla Rackley
Kyla Rackley
Manager Commercial Credit
National Accounts





Signature Page to
First Amendment Agreement



--------------------------------------------------------------------------------


Exhibit 10.1


GUARANTOR ACKNOWLEDGMENT AND AGREEMENT


The undersigned consent and agree to and acknowledge the terms of the foregoing
First Amendment Agreement dated as of March 14, 2019. The undersigned further
agree that the obligations of the undersigned pursuant to the Guaranty of
Payment executed by the undersigned are hereby ratified and shall remain in full
force and effect and be unaffected hereby.


The undersigned hereby waive and release the Administrative Agent and the
Lenders and their respective directors, officers, employees, attorneys,
affiliates and subsidiaries from any and all claims, offsets, defenses and
counterclaims of any kind or nature, absolute and contingent, of which the
undersigned are aware or should be aware, such waiver and release being with
full knowledge and understanding of the circumstances and effect thereof and
after having consulted legal counsel with respect thereto.


JURY TRIAL WAIVER. THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVE
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS, THE ADMINISTRATIVE AGENT, THE
LENDERS AND THE UNDERSIGNED, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH,
RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THE GUARANTOR ACKNOWLEDGMENT AND AGREEMENT, THE AMENDMENT OR ANY
NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.


 
CORE COMPOSITES CORPORATION
CORE AUTOMOTIVE TECHNOLOGIES LLC
CORE COMPOSITES CINCINNATI, LLC


By: /s/ John P. Zimmer
John P. Zimmer
Vice President, Secretary, Treasurer and
Chief Financial Officer





Signature Page to
Guarantor Acknowledgment and Agreement

